 





 [image_002.jpg]

 

 

 

October 26, 2012

 

PERSONAL AND CONFIDENTIAL

 

SIMPLEPONS, INC.

220 Congress Park Drive, Suite 304

Delray Beach, FL 33445

Attn: Brian S. John – President, Chief Executive Officer

 

Dear Mr. John:

 

This service agreement ("Agreement") confirms the terms and conditions of the
engagement of Greentree Financial Group, Inc. ("Greentree") by SIMPLEPONS, INC.,
a Delaware Corporation (the "Company") to render certain professional services
as follows.

 

1.Services. Greentree agrees to perform the following services:

 

(a)Prepare and file Form 10Q for each quarter;

 

(b)Prepare and file annual Form 10K;

 

(c)Adjustments and postings to the General Ledger (“G/L”), as necessary;

 

(d)Preparation and filing of Corporate and State tax return(s) for year of 2012.

 

2. Fees. The Company agrees to pay Greentree for its services a professional
service fee ("Service Fee") of 500,000 shares of common stock of the Company
upon signing this Agreement.

 

Notes:

 

 I. Service Fees shall be deemed fully earned upon signing this Agreement;





Client initials:___

 

(1)

 

 



 II. In addition to any fees that may be payable to Greentree under this letter,
     the Company agrees to reimburse Greentree, upon request made from time to
     time, for its reasonable out-of-pocket expenses incurred in connection with
     Greentree’s activities under this letter, including the reasonable fees and
     disbursements of its legal counsel.

 

3.Term. The term of this Agreement shall commence on signing of this Agreement
and end upon the submission of Form 10Q for the quarter ended June 30, 2013.
This Agreement may be renewed upon mutual written agreement of the parties
hereto. This agreement may be terminated by the Company prior to its expiration
or services being rendered with 45 days prior written notice to Greentree. Any
obligation pursuant to this Paragraph 3, 4 (indemnification), 5 (other matters),
6 (governing law) and 9 (miscellaneous) hereof, shall survive the termination or
expiration of this Agreement. Additionally, the parties specifically agree that
in the event the Company terminates this Agreement prior to expiration of the
Term, the full Service Fee shall become immediately due and payable.

 

4.Indemnification. In addition to the payment of fees and reimbursement of fees
and expenses provided for above, the Company agrees to indemnify Greentree and
its affiliates with regard to the matters contemplated herein, as set forth in
Exhibit A, attached hereto, which is incorporated by reference as if fully set
forth herein.

 

5.Matters Relating to Engagement. The Company acknowledges that Greentree has
been retained solely to provide the services set forth in this Agreement. In
rendering such services, Greentree shall act as an independent contractor, and
any duties of Greentree arising out of its engagement hereunder shall be owed
solely to the Company. The Company further acknowledges that Greentree may
perform certain of the services described herein through one or more of its
affiliates.

 

The Company acknowledges that Greentree is a consulting firm that is engaged in
providing consulting services. The Company acknowledges and agrees that in
connection with the performance of Greentree's services hereunder (or any other
services) that neither Greentree nor any of its employees will be providing the
Company with legal, tax or accounting advice or guidance (and no advice or
guidance provided by Greentree or its employees to the Company should be
construed as such) and that neither Greentree nor its employees hold itself or
themselves out to be advisors as to legal, tax, accounting or regulatory matters
in any jurisdiction. Greentree may retain attorneys and accountants that are for
Greentree’s benefit, and Greentree may recommend a particular law firm or
accounting firm to be engaged by the Company and may pay the legal expenses or
accounting expenses associated with that referral on behalf of the Company,
after full disclosure to the Company and the Company’s consent that Greentree
make such payment on its behalf. However, Greentree makes no recommendation as
to the outcome of such referrals. The Company shall consult with its own legal,
tax, accounting and other advisors concerning all matters and advice rendered by
Greentree to the Company, and the Company shall be responsible for making its
own independent investigation and appraisal of the risks, benefits and
suitability of the advice and guidance given by Greentree to the Company.
Neither Greentree nor its employees shall have any responsibility or liability
whatsoever to the Company or its affiliates with respect thereto.



The Company recognizes and confirms that in performing its duties pursuant to
this Agreement, Greentree will be using and relying on data, material, and other
information furnished by the Company, a third party provider, or their
respective employees and representatives (“the Information”). The Company will
cooperate with Greentree and will furnish Greentree with all Information
concerning the Company and any financial information or organizational or
transactional information which Greentree deems appropriate, and Company will
provide Greentree with access to the Company's officers, directors, employees,
independent accountants and legal counsel for the purpose of performing
Greentree's obligations pursuant to this Agreement. The Company hereby agrees
and represents that all Information furnished to Greentree pursuant to this
Agreement shall be accurate and complete in all material respects at the time
provided, and that, if the Information becomes materially inaccurate, incomplete
or misleading during the term of Greentree's engagement hereunder, the Company
shall promptly advise Greentree in writing. Accordingly, Greentree assumes no
responsibility for the accuracy and completeness of the Information. In
rendering its services, Greentree will be using and relying upon the Information
without independent verification evaluation thereof.

  

Client initials:___

 

(2)

 

 



6. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida, without
regard to conflict of laws provisions. All disputes arising out of or in
connection with this agreement, or in respect of any legal relationship
associated with or derived from this agreement, shall only be heard in any
competent court residing in Broward County Florida. Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. The Company further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum. The Company agrees that
any action on or proceeding brought against the Greentree shall only be brought
in such courts.

 

7. No Brokers. The Company represents and warrants to Greentree that there are
no brokers, representatives or other persons which have an interest in
compensation due to Greentree from any services contemplated herein.

 

8. Authorization. The Company and Greentree represent and warrant that each has
all requisite power and authority, and all necessary authorizations, to enter
into and carry out the terms and provisions of this Agreement and the execution,
delivery and performance of this Agreement does not breach or conflict with any
agreement, document or instrument (including contracts, wills, agreements,
records and wire receipts, etc.) to which it is a party or bound.

 

9. Miscellaneous. This Agreement constitutes the entire understanding and
agreement between the Company and Greentree with respect to the subject matter
hereof and supersedes all prior understandings or agreements between the parties
with respect thereto, whether oral or written, express or implied. Any
amendments or modifications must be executed in writing by both parties. This
Agreement and all rights, liabilities and obligations hereunder shall be binding
upon and inure to the benefit of each party’s successors but may not be assigned
without the prior written approval of the other party. If any provision of this
Agreement shall be held or made invalid by a statute, rule, regulation, decision
of a tribunal or otherwise, the remainder of this Agreement shall not be
affected thereby and, to this extent, the provisions of this Agreement shall be
deemed to be severable. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument. The descriptive
headings of the Paragraphs of this Agreement are inserted for convenience only,
do not constitute a part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Client initials:___

 

(3)

 

 



Please confirm that the foregoing correctly sets forth our agreement by signing
below in the space provided and returning this Agreement to Greentree for
execution, which shall constitute a binding agreement as of the date first above
written.

 

Thank you. We look forward to a mutually rewarding relationship.

 

 

GREENTREE FINANCIAL GROUP, INC.

 

By:

[image_005.jpg] 



Name: R. Chris Cottone 

Title: Vice President

 

AGREED TO AND ACCEPTED

DATE: OCTOBER 26, 2012

 

 

SIMPLEPONS, INC.

 

By: /s/ Brian S. John

Name: Brian S. John

Title: President, Chief Executive Officer

 

AGREED TO AND ACCEPTED

DATE: OCTOBER 26, 2012

 

(4)

 

 

EXHIBIT A: INDEMNIFICATION

 

The Company agrees to indemnify Greentree, its employees, directors, officers,
agents, affiliates, and each person, if any, who controls it within the meaning
of either Section 20 of the Securities Exchange Act of 1934 or Section 15 of the
Securities Act of 1933 (each such person, including Greentree is referred to as
"Indemnified Party") from and against any losses, claims, damages and
liabilities, joint or several (including all legal or other expenses reasonably
incurred by an Indemnified Party in connection with the preparation for or
defense of any threatened or pending claim, action or proceeding, whether or not
resulting in any liability) ("Damages"), to which such Indemnified Party, in
connection with providing its services or arising out of its engagement
hereunder, may become subject under any applicable Federal or state law or
otherwise, including but not limited to liability or loss (i) caused by or
arising out of an untrue statement or an alleged untrue statement of a material
fact or omission or alleged omission to state a material fact necessary in order
to make a statement not misleading in light of the circumstances under which it
was made, (ii) caused by or arising out of any act or failure to act, or (iii)
arising out of Greentree's engagement or the rendering by any Indemnified Party
of its services under this Agreement; provided, however, that the Company will
not be liable to the Indemnified Party hereunder to the extent that any Damages
are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification hereunder.

 

These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

If for any reason, other than a final non-appealable judgment finding an
Indemnified Party liable for Damages for its gross negligence or willful
misconduct the foregoing indemnity is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless, then the Company shall
contribute to the amount paid or payable by an Indemnified Party as a result of
such Damages in such proportion as is appropriate to reflect not only the
relative benefits received by the Company and its shareholders on the one hand
and the Indemnified Party on the other, but also the relative fault of the
Company and the Indemnified Party as well as any relevant equitable
considerations.

  

Client initials:___

 

Promptly after receipt by the Indemnified Party of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will notify the Company in writing of the receipt or
commencement thereof and the Company shall have the right to assume the defense
of such claim or action (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of fees and expenses of
such counsel), provided that the Indemnified Party shall have the right to
control its defense if, in the opinion of its counsel, the Indemnified Party's
defense is unique or separate to it as the case may be, as opposed to a defense
pertaining to the Company. In any event, the Indemnified Party shall have the
right to retain counsel reasonably satisfactory to the Company, at the Company's
sole expense, to represent it in any claim or action in respect of which
indemnity may be sought and agrees to cooperate with the Company and the
Company's counsel in the defense of such claim or action. In the event that the
Company does not promptly assume the defense of a claim or action, the
Indemnified Party shall have the right to employ counsel to defend such claim or
action. Any obligation pursuant to this Annex shall survive the termination or
expiration of the Agreement

  

******* 

 

Client initials:___

 